DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.

Claim Interpretation
	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  
Intended Use
See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following claims and language can be considered to be “intended use” and should be revised.  
Claim 1: “to exchange the first type of items for the second type of items”, “to exchange the second type of items for the first type of items”, “to modify their offers to exchange the first type of items”, “to modify their offers to exchange the second type of items”, “for display on an electronic display screen”, “to exchange the first type of items for the second type of items”, and “to exchange the second type of items for the first type of items.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 


Claims 1, 3-14, and 17-26 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitations “an offer interface for”, “an output interface for” and “a request interface for” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder coupled with functional language “receiving”, “outputting”, and “receiving” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 and its dependent claims are to be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. As such, the claims are rejected under 35 USC 112(b) for 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:

(b)          Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-14, 17-25, and 28-31 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a system for bartering items/assets, matching trades of items offered for items wanted by showing the various offers to normalize items/asset values, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors).  Claim 29 recites the same abstract idea.
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as “a computer server”, “an interface”, “a processor”,  and “an electronic display screen”, used in the idea for battering, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.  Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Dependent claim 12 introduces the element of “inventory interface”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 22 introduces the element of “website interface”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claim 23 introduced the elements of “a web browser” and “computer terminal”. These are part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 3-11, 13-14, 17-21, 24-25, 28, and 30-31 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1, 3-14, 17-25, 28-31 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, 22-25 and 29-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hardwick (20060064409) in view of Bocheck (20080103987), Loh (20020161692), and Hawkins (6029146).
Regarding claim 1, Hardwick discloses:
a computer based system for arranging exchanges between individuals of a first group wishing to exchange a first type of items for a second type of items, and individuals of a second group wishing to exchange the second type of items for the first type of items, wherein the system comprises a computer server for receiving offers and requests from the individuals of the groups, the computer server comprising: an offer interface for
(The examiner notes that the claim is subject to the claim interpretation constraints.  See above.  Although severely limited in patentability weigh, for the purpose of compact prosecution, the prior art is fairly exhaustive in addressing all the elements.   The above elements are addresses by Hardwick [0005], [0015], [0022], [0048]-[0049], and Fig. 4).

receiving offers from individuals of the first group to exchange the first type of items for the second type of items at first exchange rates, each first 
receiving offers from individuals of the second group to exchange the second type of items for the first type of items at second exchange rates, each second exchange rate being a rate at which an individual of the second group offers the second type of items in return for the first type of items, an output interface for outputting the offers for display to both the first and second groups of individuals
([0005] and [0048]).

a request interface for: receiving requests from individuals of the first group to modify their offers to exchange the first type of items for the second type of items at one of the first exchange rates, into requests to exchange the first type of items for the second type of items at one of the second exchange rates currently offered by the individuals of the second group; 
receiving requests from individuals of the second group to modify their offers to exchange the second type of items for the first type of items at one of the second exchange rates, into requests to exchange the second 
([0016]-[0017] and Claims 7, 11 and 19). 

Hardwick does not disclose 
a processor for confirming exchanges based on the requests and updating the offers that are sent for display based on the items remaining after each exchange 
Bocheck teaches 
a processor for confirming exchanges based on the requests and updating the offers that are sent for display based on the items remaining after each exchange  
(Again, the examiner notes that the claim is subject to the claim interpretation constraints.  See above.  Although limited in patentability weigh, a prior art is for provided the purpose of compact prosecution.   [0005], [0007], [0066]-[0070], [0076], [0085], and [0093]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Hardwick to include 
 based on the teaching of Bocheck.  
The motivation being to electronically confirm the agreed transaction and update the system to increase efficiency and potentially increase business.  See paragraph 5.

Hardwick does not disclose 
wherein the output interface is configured to output the offers for display on an electronic display screen, the offers from individuals of the first group being output for display on a first portion of the display screen and the offers from individuals of the second group being output for display on a second portion of the display screen, 
the offers from individuals of the first group are output for display on the first portion of the display screen as a plurality of first graphical indicators, each one of the first graphical indicators corresponding to offers at a respective one of the predefined first exchange rate bands; and 
the offers from individuals of the second group are output for display on the second portion of the display screen as a plurality of second graphical 
Loh teaches 
wherein the output interface is configured to output the offers for display on an electronic display screen, the offers from individuals of the first group being output for display on a first portion of the display screen and the offers from individuals of the second group being output for display on a second portion of the display screen, 
the offers from individuals of the first group are output for display on the first portion of the display screen as a plurality of first graphical indicators, each one of the first graphical indicators corresponding to offers at a respective one of the predefined first exchange rate bands; and 
the offers from individuals of the second group are output for display on the second portion of the display screen as a plurality of second graphical indicators, each second graphical indicator corresponding to offers at a respective one of the predefined second exchange rate bands. 
([0095]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Hardwick to include 

the offers from individuals of the first group are output for display on the first portion of the display screen as a plurality of first graphical indicators, each one of the first graphical indicators corresponding to offers at a respective one of the predefined first exchange rate bands; and 
the offers from individuals of the second group are output for display on the second portion of the display screen as a plurality of second graphical indicators, each second graphical indicator corresponding to offers at a respective one of the predefined second exchange rate bands based on the teaching of Loh.  
The motivation is to create a system display where the customer is able to select at least one currency pair to trade at desired exchange rate.  See paragraphs 16-17 and Fig. 18.
Hardwick does not disclose 

Loh teaches 
wherein the offer interface categorises each offer to exchange the first type of items for the second type of items into one of a plurality of predefined first exchange rate bands, wherein the offer interface categorises each offer to exchange the second type of items for the first type of items into one of a plurality of predefined second exchange rate bands 
([0095]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Hardwick to include 
wherein the offer interface categorises each offer to exchange the first type of items for the second type of items into one of a plurality of predefined first exchange rate bands, wherein the offer interface categorises each offer to exchange the second type of items for the first type of items into based on the teaching of Loh.  
The motivation is to create a system display where the customer is able to select at least one currency pair to trade at desired exchange rate.  See paragraphs 16-17 and Fig. 18.

Hardwick does not disclose 
wherein the first type of items and the second type of items selected from the group consisting of monetary currencies, commodities, equities, securities, bonds, derivatives, or other financial products
Hawkins teaches 
wherein the first type of items and the second type of items selected from the group consisting of monetary currencies, commodities, equities, securities, bonds, derivatives, or other financial products 
([0095]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Hardwick to include 
based on the teaching of Hawkins.  
The motivation being to being able to have electronic broker matching system.  See Abstract.

Regarding claim 3, Bocheck also discloses 
the computer server orders the offers in the predefined first exchange rate bands into respective first queues, each subsequent offer in each predefined first exchange rate band being added to the end of the queue for that predefined first exchange rate band, and wherein the computer server orders the offers in the predefined second exchange rate bands into respective second queues, each subsequent offer at each predefined second exchange rate band being added to the end of the queue for that predefined second exchange rate band
([0076]).
See paragraph 5.

Regarding claim 4, Hardwick also discloses 
each subsequent offer from individuals of the first group comprises a first exchange number of items within one of the predefined first exchange rate bands, the first exchange number of items being either the number of the first type of items offered for sale or the number of the second type of items required for purchase, and wherein the computer server records the first exchange number of items at the end of the queue for the predefined first exchange rate band, and each subsequent offer from individuals of the second group comprises a second exchange number of items within one of the predefined second exchange rate bands, the second exchange number of items being either the number of the second type of items offered for sale or the number of the first type of items required for purchase, and wherein the computer server records the second exchange number of items at the end of the queue for the predefined first exchange rate band
([0007], [0015]-[0017], [0022]-[0023], and Figure 2).

Claims 5 and 6 are rejected using the same rationale that was used for the rejection of claim 4.

Regarding claim 7, Hardwick also discloses 
each request from an individual of the first group specifies a particular one of the predefined second exchange rate bands currently offered by the individuals of the second group that should be used for the requested exchange, and wherein each request from an individual of the second group specifies a particular one of the predefined first exchange rate bands currently offered by the individuals of the first group that should be used for the requested exchange.
([0015] and [0048]).

Regarding claim 8, Hardwick also discloses 
each request from an individual of the first group specifies a first requested exchange number of items, the first requested exchange number of items being either the number of the first type of items requested for sale or the number of the second type of items requested for purchase, and wherein the processor is configured to:
([0014]-[0017], [0022]-[0023], and Figure 2).
Bocheck also discloses 
deduct the first requested exchange number of items from the front of the queue for the predefined second exchange rate band that is specified by the request; allocate to the individual of the first group, the number of the second type of items that corresponds to the first requested exchange number of items; and
 (([0076]).
The motivation being to electronically process transaction based on predefined rules and update the system to increase efficiency and potentially increase business.  See paragraph 5.
send a confirmation to the individual of the first group, to confirm the second type of items have been allocated to the individual of the first group from one or more individuals of the second group at the predefined second exchange rate band specified by the request.
([0005]-[0007], [0066]-[0070], [0076], [0085], and [0093]).
confirm the agreed transaction and update the system to increase efficiency and potentially increase business.  See paragraph 5.

Regarding claim 9, Bocheck also discloses 
the processor is further configured to reduce a number of the first type of items currently offered by the individual of the first group making the request, by the first requested exchange number of items.
([0076]).
The motivation being to electronically process transaction based on predefined rules and update the system to increase efficiency and potentially increase business.  See paragraph 5.

Claim 10 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 9.

Regarding claim 12, Hardwick also discloses 
computer server further comprises an inventory interface for:
receiving registrations of first inventories of the first type of items held by individuals of the first group, each first inventory specifying a number of the first type of items held by a respective individual of the first group, and receiving registrations of second inventories of the second type of items held by individuals of the second group, each second inventory specifying a number of the second type of items held by a respective individual of the second group
([0014] and [0022]-[0023])

Regarding claim 13, Hardwick also discloses 
each request from an individual of the first group to exchange the first type of items for the second type of items at one of the second exchange rates currently offered by the individuals of the second group 
([0016]-[0017], and Claims 7, 11, and 19).
specifies a first requested exchange number of items, the first requested exchange number of items being either the number of the first type of items requested for sale or the number of the second type of items requested for purchase, and wherein the processor is configured to allocate a payment number of the first type of items, from the first inventory of the individual of the first group, to the individual(s) of the second group that supply the second type of items to the individual of the first group, the payment number based on the second exchange rate specified in the request.
([0007], [0014]-[0017], [0022]-[0023], and Figure 2). 

Claim 14 is rejected using the same rationale that was used for the rejection of claim 13.

Regarding claim 22, Hardwick also discloses 
the computer server comprises a website interface that provides the offer, request, and output interfaces of the computer based system
([0022], [0048], and Fig. 4).

Regarding claim 23, Hardwick also discloses 
a computer terminal, the computer terminal comprising a web browser that is connected to the website interface of the computer server via the Internet, the web browser enabling an individual of the first or second groups to make offers and requests to the offer interface and the request interface.
([0005]-[0006], [0022], [0048]-[0049], and Fig. 4).

Claim 24 is rejected using the same rationale that was used for the rejection of claim 23.

Regarding claim 25, Hardwick also discloses 
the first type of items are goods or services, wherein the second type of items are units of a monetary currency, wherein the first exchange rates are prices at which individuals of the first group offer to sell the goods and services in return for units of the monetary currency, and wherein the second exchange rates are prices at which the individuals of the second group offer to buy the goods and services with units of the monetary currency.
([0007], [0014], and [0017]).

Claim 29 is rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 30, Loh also discloses 
ordering the offers in the predefined first exchange rate bands into respective first queues, each subsequent offer in each predefined first exchange rate band being added to the end of the queue for that predefined first exchange rate band, and ordering the offers in the predefined second exchange rate bands into respective second queues, each subsequent offer at each predefined second exchange rate band being added to the end of the queue for that predefined second exchange rate band, wherein each offer in each exchange rate band is displayed at a position within the graphical indicator that corresponds to the exchange rate band, such that the graphical indicator shows the position of each offer within the corresponding queue
([0095]).
The motivation is to create a system display where the customer is able to select at least one currency pair to trade at desired exchange rate.  See paragraphs 16-17 and Fig. 18.

Regarding claim 31, Loh also discloses 

 ([0095]).
The motivation is to create a system display where the customer is able to select at least one currency pair to trade at desired exchange rate.  See paragraphs 16-17 and Fig. 18.


Claim 17 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Claim 1 Prior Art, as applied to claim 1, 3-14, 22-25 and 29-31 above, further in view of and O'Reilly (“Types Of Graphics File Formats”  http://www.fileformat.info/mirror/egff/ch01_04.htm.  Encyclopedia of Graphics File Formats Feb 16, 2005).
Regarding claim 17, Claim 1 Prior Art disclose 
each first [graphical indicator] is output for display with a size or colour that is set according to a first overall number of items offered at the predefined first exchange rate band that corresponds to the first graphical indicator, and wherein each second graphical indicator is output for display with a size or colour that is set according to a second overall number of items that are offered at the predefined second exchange rate band that corresponds to the second graphical indicator.
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 1 and therefore rejected using the same analysis disclosed above).
Claim 1 Prior Art do not disclose 
graphical indicator.
O'Reilly teaches 
graphical indicator 
(¶ 1,  ¶ 4, and ¶ 5).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Claim 1 Prior Art to include graphical indicator based on the teaching of O'Reilly.  
The motivation being to provide a quick way for the user to visualize the information being presented. 


Claims 18-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Claim-1-Prior-Art and O'Reilly (collectively known as Claim 17 Prior Art), as applied to claim 1, 3-14, 17, 22-25 and 29-31 above, further in view of Wikipedia (“Graphical user interface” http://en.wikipedia.org/wiki/Graphical_user_interface. Dec 1, 2005).
Regarding claim 18, Claim-17-Prior-Art disclose 
each first graphical indicator is selectable by individuals of the second group to initiate an exchange at the predefined first exchange rate band that corresponds to the first graphical indicator, and wherein each second graphical indicator is selectable by individuals of the first group to initiate an exchange at the predefined second exchange rate band that corresponds to the second graphical indicator.
(in respect to the claimed elements within this paragraph, examiner notes that the claimed elements are substantially similar the claimed elements in claim 17 (other than the italicized and bold element) and therefore rejected using the same analysis disclosed above).

Claim-17-Prior-Art do not disclose 
(graphical indicator) is selectable
Wikipedia teaches 
(graphical indicator) is selectable
(¶ 1 and ¶ 2). 
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Claim-17-Prior-Art to include (graphical indicator) is selectable based on the teaching of Wikipedia.  
The motivation being to allow users to interact with electronic devices through graphical icons and visual indicators such as secondary notation, as opposed to text-based interfaces, typed command labels or text navigation. See ¶ 1.

Claims 19 and 20 are rejected using the same rationale that was used for the rejection of claim 18.

Claim 21 is rejected using the same rationale that was used for the rejection of claim 20.


Claim 28 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Claim 1 Prior Art, as applied to claim 1, 3-14, 22-25 and 29-31 above, further in view of Bradford (20020004759).
Regarding claim 28, Claim 1 Prior Art do not disclose 
the first type of items are units of a first monetary currency, wherein the second type of items are units of a second monetary currency, wherein the first exchange rates are prices at which individuals of the first group offer to sell units of a first monetary currency in return for units of the second monetary currency, and wherein the second exchange rates are prices at which individuals of the second group offer to buy units of the first monetary currency with units of the second monetary currency.
Bradford teaches 
the first type of items are units of a first monetary currency, wherein the second type of items are units of a second monetary currency, wherein the first exchange rates are prices at which individuals of the first group offer to sell units of a first monetary currency in return for units of the second monetary currency, and wherein the second exchange rates are prices at which individuals of the second group offer to buy units of the first monetary currency with units of the second monetary currency 
([0076] and Claim 7).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Claim 1 Prior Art to include 
the first type of items are units of a first monetary currency, wherein the second type of items are units of a second monetary currency, wherein the first exchange rates are prices at which individuals of the first group offer to sell units of a first monetary currency in return for units of the second monetary currency, and wherein the second exchange rates are prices at which individuals of the second group offer to buy units of the first monetary currency with units of the second monetary currency based on the teaching of Bradford.  
The motivation being to create a wider network of bartering system.  See paragraph 3.

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
35 USC 101, the examiner respectfully disagrees.  The claims are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), and are directed to a judicial exception (an abstract idea) without being integrated into a practical application or the claim elements constituting significantly more under the 35 USC 101 analysis.   
In response to applicant's argument that: 
“As previously noted… additional element (or combination of elements) may have integrated the exception into a practical application,” Remark at 12.
the examiner respectfully disagrees with the prior arguments for the same reasons previously given.   As stated before, this is nothing more than using “generic computer” to carry out an abstract idea that has not been integrated into a practical application.

In response to applicant's argument that: 
“(after citing Bascom and DDR)… the evidence of record weighs against a finding of patent ineligibility at least because Applicant's claims recite "significantly more" than the alleged abstract idea,” Remark at 14.
the examiner respectfully disagrees.   Regarding Bascom, it is important to note that Bascom does not change the way the Office analyzes claims.  The case is specific to the specific application.  The additional limitations when considered both individually and in combination do not amount to significantly more because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   Bascom has an abstract idea, but the court held that the technical elements are “significantly more” because they apply customized filters at server and user ends.  In contrast, the claimed invention lacks the specific customized server filters that was a pivotal consideration in the Bascom case.  
Regarding DDR, bartering and matching items/assets by showing the various offers is very different from technically optimizing information on an electronic screen.  One does not need a computer to trade assets; but one needs an electronic screen to display information on an electronic screen.   More importantly – even if a computer is necessary (for displaying the items a screen) – the claimed invention is not improving the technology (e.g., improving a viewable internet page).  Such function can be performed by a “generic computer”.  Unlike 
One must read Bascom and similar decisions narrowly in deference to the Alice Court’s emphatic prohibition against patenting abstract ideas that lack genuine innovation beyond the use of generic computers.  

In response to applicant's argument that: 
“the Examiner has misconstrued or misunderstood the invention… failed to set forth a prima facie rejection of the claims under 35 USC 103… It can be seen that Hawkins fails to disclose or suggest the claimed elements that include "offers from individuals of the first group are output for display on the first portion of the display screen as a plurality of first graphical indicators" and "offers from individuals of the second group are output for display on the second portion of the display screen as a plurality of second graphical indicators",” Remark at 14-15.
the examiner respectfully disagrees.   As stated in the prior office action:
“The argument is not found persuasive because the applicant is arguing against the references individually. Hawkins is considered in view of Hardwick.  One cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).    The examiner cited Hawkins because it also teaches the idea of money being exchanged for assets (financial instrument).   See Col 20, L 62-64 – “This field specifies the ISO currency code and the total amount of money to be received in exchange for the financial instruments”.   Hardwick teaches that: “(referring to FIG. 3) users can interact with the electronic barter system using by providing user input on a web page, and the electronic barter system can communicate with the users by displaying information on a web page that is displayed to the user. In addition, electronic mail (email) can also be used to communicate between the users and the electronic barter system.”  See para 48.”

In response to applicant's argument that: 
“Hardwick and Bocheck teach bartering system for products, in the realm of eBay and other such auction exchange sites. The matching in the present invention (as elaborated in the claims) is not merely matching an offer with a buyer, but rather matching and structuring exchanges at specified rates 
the examiner respectfully disagrees.   Firs, the examiner notes that the claim is subject to claim interpretation issues that severely limited the claimed elements patentable weigh. The applicant is reading the prior art much too narrowly to try to overcome the broad language used in the claims.  eBay and similar sites do more than matching an offer with a buyer.  Often, such sites would allow price adjustments.  E.g., some sites would make recommendations on prices to the buyer that are “structured” to the specific situation – e.g., the buyer has not met the minimum price and should increase the offer; the buyer needs to make an offer that exceeds the existing third party’s offer, or the buyer could make an offer at a suggested specific price now to lock-in the offer and avoid a bidding war.  Also, the examiner stated in the prior office action:
“The applicant seems to be suggesting that the prior battering system is devoid of specified rates or prices.  How could there be an exchange without agreed upon quantity of exchange? ... 
“Prior art teaches the exchanges in which the items are quantified, i.e. there is a limitation of the units under consideration (e.g. 5 cups for 2 pans) because such quantification is necessary in a barter 
“This argument is simply illogical.  Matching that results in bartering must include quantities to be exchanged.  If there is no “mutually consenting rates”, there would be no battering.”

In response to applicant's argument that: 
“the fields of antiquated bartering and the modern-day structuring of markets are different in foundation, actions, and the technological components needed and used for each,” Remark at 15.
the examiner respectfully disagrees.   If one can patent an “antiquated” idea by using a generic computer to implement the idea, then many of the common daily functions/ideas would be easily monopolized by individuals.   E.g., if one were to “modernizing” the well-known idea of insurance by using computers to manage the insurance process, then would one owns the patent to insurance?  


In response to applicant's argument that: 
“As an analogy, turning to bartering is akin to someone insisting English football is rugby on the grounds that both are team games, played on fields with balls. And within that analogy, further taking the word "football," when mentioned within the context of soccer, to mean American football, on the grounds that both can be commonly referred to as football. The Office is making similar sweeping generalizations, without interpreting the claims as a whole, as grounded and informed by the specification,” Remark at 15.
the examiner respectfully disagrees.   At the risk of digressing too far, “rugby” has a fairly common meaning.  It would be interpreted as “rugby”.  Thus, the examiner would be guided by the common usage (unless the specification states otherwise). “Football” is a term used by people in several continents differently.  Without guidance from the claims or specification, the examiner is 
“If the applicant does not specify or make specific what “football” means, then the examiner is obligated under public policy to interpret the claim language in the broadest reasonable way – even if the “football” is played in Manchester.  For example, in interpreting how the exchange is quantified – guided by the claims and specification, the examiner stated in the prior office action that: 
“the examiner respectfully points out that, based the claims and specification language, the exchange could be done based on either “rates or prices”.  (In fact “price” is not mentioned in either of the independent claims.)  In the specification, the applicant is fairly explicit in what “rates” mean – “first group to exchange the first type of items for the second type of items at first exchange rates, each first exchange rate being a rate at which an individual of the first group offers the first type of items in return for the second type of items.”  See paragraph 10.  The specification seems to suggest that rate means x item-A for y item-B.  This process is part of bartering (e.g., 5 cups for 2 pans).  If the applicant means the system must 

In response to applicant's argument that: 
“as noted the present invention teaches systems and methods that determine and apply an exchange rate for substantially every pair of commodities in the system. This has not, and to date, could not be done,” Remark at 15.
the examiner respectfully disagrees.   As stated in the prior office action:
“Every exchange rate in the claimed invention is based on offers and acceptances.   The claim language offers no insight into how exchange rate could possibly be done without human offers and acceptance inputs – i.e. how the exchange can be done without the basic meeting of the minds, very much similar to what the Romans did, years ago.”

In response to applicant's argument that: 
“the present application recites methods within modern financial markets, and more specifically, involving, the emergence of new person-to-person 
the examiner respectfully disagrees.   The applicant has raised this issue from several angles.  They all pretty much say the same thing – i.e., the ability to use the internet/electronic connectivity to aggregate offers and acceptance is so new, the applicant can patent the idea of battering/exchange of items between people (via electronic communication).  There is no technical invention here.  The applicant is not improving internet connectivity, not speeding up any data transmission or processing.    The applicant applies existing technology to carry out a business idea/model.   It is clear from the Alice court’s teaching that the USPTO must be vigilant in guarding against patenting abstract ideas that are being carried out by “generic computers”.  As stated in the prior office action:
“The examiner wants to make clear that this claimed invention discloses nothing that can be deemed to improve technology.  It applies existing technology to carry out a business idea/model.    The user 

In response to applicant's argument that: 
“The premise of being able to structure exchanges based on rates or prices, is that it is underpinned by the "medium of money," which provides a "measure of value." Barter by strict definition does not have a "medium," and therefore cannot provide a measure of value in the form of rates or prices. The "want of a measure of value" of a bartering system necessarily restricts it from being able to perform or function in the manner of the present invention. In other words, an acknowledged drawback of barter systems is the need for an exchange rate for every possible pair of commodities, "which is impractical to arrange ... and to maintain." Yet, this is what the present invention provides, thereby overcoming the drawbacks of previous systems. In short, the cited reference of Bocheck and Hardwick has common components, but the methodologies espoused by each is markedly different,” Remark at 16.
the examiner respectfully disagrees.   Both Bocheck and Hardwick discloses the idea of normalizing the measure of value by the medium of money.  

In response to applicant's argument that: 
“Hardwick does not disclose or suggest the simultaneous display of multiple offers from both buyer and seller communities, so that buyers/seller can request whichever offer is acceptable to them. Moreover, Hardwick does not disclose or suggest categorization of seller offers into exchange rate bands which are displayed as respective graphical indicators in a first portion of a display, nor categorization of buyer offers into exchange rate bands which are displayed as respective graphical indicators in a second 
the examiner respectfully disagrees.   As stated in the prior office action:
“Hardwick teaches that “[0005] Aspects of the present method and system relate to a flexible, on-line, electronic system for conducting barter transactions using… matching system. The IDM search engine matches parties, and facilitates two or multiple-way trades of goods and services. The IDM search engine matches what an on-line user is seeking and identifies other users who are seeking what that user is offering. This is called a double matrix "perfect match." A user may also perform a search at any time to retrieve a simple result-list of users who have the particular item for swap, regardless of a successful "perfect match"… When deciding to add an item to the list of items a user is offering (an "I have" type of item), or an item the user is seeking (an "I want" type of item), the user is taken to a new screen, where he is queried regarding specifics of the item to be offered or sought.”  Clearly, Hardwick teaches user’s access multiple offers of sellers and buyers. 
Regarding the emphasis that the applicant is placing on the “exchange rate bands”, the applicant has not specified what range is the Hardwick teaches that a system that can batter and/or sale (for cash) where the rate is flexible and negotiable.   If there is a specific band that the claimed invention is staking the claim on, the applicant needs to make that clear.  As is, the public could not tell if the band can be narrowed to a very specific dollar value.”   
Finally, the applicant is aware that Bochek also teaches the idea of using “exchange rate band”.  See applicant’s page 16,  paragraph 4 – “Bocheck the offers at each exchange rate band”.

In response to applicant's argument that: 
“Each of dependent claims 2-15, 22-26, and 30-31 incorporate the limitations of base claim 1 or 29, and are therefore also patentable over Hardwick in view of Bocheck and Loh,” Remark at 17.
the examiner respectfully disagrees.   The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 
“Claims 17 depends off of claim 1, which has been shown above to be patentable over Hardwick in view of Bocheck and Loh, "Types of Graphic 
the examiner respectfully disagrees.   There is no deficiency. The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 
“Claims 18-21 depends off of claim 1, which has been shown above to be patentable over Hardwick in view of Bocheck and Loh. O'Reilly, and Wikipedia fail to cure the deficiencies of Hardwick, Bocheck, and Loh,” Remark at 17.
the examiner respectfully disagrees.   There is no deficiency. The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 

the examiner respectfully disagrees.   There is no deficiency. The argument is not found persuasive because of the reasons stated above and in the previous office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698